Citation Nr: 9930734	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-46 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for a heart disability.  
The veteran timely appealed this determination to the Board.


FINDINGS OF FACT

1.  The veteran currently has rheumatic heart disease that is 
medically shown to have preexisted service.  

2.  There is no competent medical evidence that the veteran's 
heart disability underwent a permanent increase in severity 
during, or as a result of, service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a heart disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

However, the preliminary question to be answered is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The veteran has submitted private medical records (dated as 
recent as 1997) demonstrating that she has a current heart 
condition, assessed as rheumatic heart disease with multi 
valvular involvement, and mitral valve prostheses (as a 
result of replacement surgery in 1972 and 1996); she also has 
diagnoses of atrial fibrillation; and long-term 
anticoagulation.  Hence, she has a current "disability" for 
purposes of establishing the claim as well grounded.  The 
question remains, however, as to whether there is any nexus, 
or relationship, between her current heart problems and her 
active military service. 

In this case, although a heart disability was not noted at 
service entry, the medical evidence clearly shows that the 
veteran's heart disability pre-existed her military service.  
In reaching this conclusion, the Board notes that, in 
December 1998, the veteran submitted an undated copy of a 
report prepared by her former private treating physician, Dr. 
Theodore A. Grauel, Jr.  In the report, Dr. Grauel stated, 
"I am writing at the request of [the veteran] to confirm 
that [the veteran] suffered two episodes of rheumatic fever 
in childhood, at ages 7-8 and again at age 15."  In 
addition, Dr. Grauel reported, "These episodes led to 
cardiac vavular disease requiring valve replacements, 
ultimately."  Further, he indicated that he had served as 
the family physician for the veteran for approximately 
fifteen to twenty years, from the 1960s and the 1980s.  

In addition, in an April 1997 report, Dr. Elias T. Saadi, of 
the Ohio Heart Institute, indicated that he began treating 
the veteran for heart problems in 1972.  He commented that 
the veteran's current rheumatic heart disease was related to 
her history of rheumatic fever in childhood.  

The Board concludes that statements of Drs. Grauel and Saadi 
constitute clear and unmistakable evidence that the veteran's 
current heart disability pre-existed service.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of 
soundness with respect to this disability has thus been 
rebutted.  Indeed, the Board observes that, in statements in 
support of her claim, the veteran acknowledges that the 
disability preexisted service, but argues that service 
connection is warranted because the disability was 
permanently aggravated as a result of service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1996).  The underlying disorder, 
as opposed to the symptoms, must be shown to have worsened in 
order to find aggravation.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

In this case, however, there is no competent evidence 
whatsoever that indicates that the veteran's heart disability 
underwent any increase in severity during, or as a result of, 
service.  A review of the veteran's service medical records 
shows that they are completely negative for any complaints of 
or treatment for any heart problems; hence, the disability 
was asymptomatic during service.  Moreover, none of the 
medical evidence, including the reports prepared by Drs. 
Grauel and Saadi, includes any medical opinion suggesting 
that the disability underwent a permanent increase in 
disability during or as the result of service.  In the only 
opinion to directly comment upon etiology, Dr. Saadi 
indicated only that the veteran's heart disorder was related 
to her history of rheumatic fever in childhood; the veteran's 
military service was not mentioned, at all.  In the absence 
of competent evidence of an increase in severity during 
service, the presumption of aggravation is not applicable.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Moreover, in 
the absence of competent medical evidence of service 
aggravation of the veteran's pre-existing heart disability, a 
nexus between that disability and service is not established.  

While the veteran may well believe that her pre-existing 
heart disability was aggravated by service, where, as here, 
the determinative issue involves a medical matter (i.e., 
permanent worsening of a disability), only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Because the veteran, as a lay 
person, does not possess the medical training and expertise 
necessary to render a competent opinion as to the 
relationship between her pre-existing heart condition and 
service, her lay statements, standing alone, cannot serve as 
a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for 
heart disability, the Board can only conclude that the 
veteran has not presented evidence sufficient to justify a 
belief by a fair and impartial individual that her claim is 
well grounded.  Therefore, VA is under no duty to assist the 
veteran in the development of the facts pertinent to that 
claim, Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
including having the veteran undergo a medical examination.  
See Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence, which, 
if obtained, would well ground the claim for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  The Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claims for service connection for a 
heart disability and the reasons why the current claim is 
inadequate.  Thus, the duty to inform the veteran of the 
evidence necessary to complete her application for service 
connection have been met.  38 U.S.C.A. § 5103(a) (West 1991); 
Franzen v. Brown, 9 Vet. App. 235 (1996); Robinette, 8 Vet. 
App. 69, 77-78 (1995).









ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a heart disability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

